14-4701
Johnson v. Lynch
                                                                                           BIA
                                                                                      Straus, IJ
                                                                                  A096 646 248

                               UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to a summary
order filed on or after January 1, 2007, is permitted and is governed by Federal Rule of
Appellate Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in
a document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 16th day of December, two thousand fifteen.

PRESENT:           JOSÉ A. CABRANES,
                   ROSEMARY S. POOLER,
                   GERARD E. LYNCH,
                                Circuit Judges.


JULIET DAWSON JOHNSON,

                          Petitioner,

                          v.                             14-4701

LORETTA E. LYNCH, UNITED STATES ATTORNEY
GENERAL,

                          Respondent.


FOR PETITIONER:                                      Robert C. Ross, West Haven, CT.

FOR RESPONDENT:                                      Benjamin C. Mizer, Principal Deputy
                                                     Assistant Attorney General; Jennifer P.
                                                     Williams, Senior Litigation Counsel;
                                                     Alexander J. Lutz, Trial Attorney, Office of
                                                     Immigration Litigation, United States
                                                     Department of Justice, Washington, D.C.
        UPON DUE CONSIDERATION of this petition for review of a Board of Immigration
Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED, AND DECREED that the
petition for review is DENIED.

        Petitioner Juliet Dawson Johnson, a native and citizen of Jamaica, seeks review of a November
24, 2014 decision of the BIA affirming the July 16, 2013 decision of an Immigration Judge (“IJ”)
denying her motion for a continuance and ordering her removal. In re Juliet Dawson Johnson, No. A096
646 248 (B.I.A. Nov. 24, 2014), aff’g No. A096 646 248 (Immig. Hartford July 16, 2013). We assume
the parties’ familiarity with the underlying facts and procedural history of the case.

        As an initial matter, we decline the Government’s invitation to dismiss Johnson’s petition as
moot. It is true that Johnson initially sought a continuance to file an I-360 visa petition as a battered
spouse, and that this petition has since been denied, but Johnson also has a distinct I-360 petition as a
widow pending.

         Turning to the merits, under the circumstances of this case, we have reviewed both the IJ’s and
the BIA’s opinions “for the sake of completeness.” Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir. 2008).
The IJ’s denial of a request for a continuance is reviewed “under a highly deferential standard of abuse
of discretion.” Morgan v. Gonzales, 445 F.3d 549, 551 (2d Cir. 2006). An IJ “may grant a motion for
continuance for good cause shown,” 8 C.F.R. § 1003.29, and “abuse[s] his discretion in denying a
continuance if (1) his decision rests on an error of law (such as application of the wrong legal principle)
or a clearly erroneous factual finding or (2) his decision—though not necessarily the product of a legal
error or a clearly erroneous factual finding—cannot be located within the range of permissible
decisions,” Morgan, 445 F.3d at 551–52 (alterations and internal quotation marks omitted).

         Here, the IJ did not abuse his discretion in denying Johnson a continuance to file an I-360
petition. The IJ reasonably considered the factors set forth in Matter of Hashmi, 24 I. & N. Dec. 785, 790
(B.I.A. 2009). See Flores v. Holder, 779 F.3d 159, 164 (2d Cir. 2015). Further, because Johnson had not
yet filed her I-360 petition or presented evidence to demonstrate that such a petition would be prima
facie approvable, her eligibility for the underlying relief sought was merely speculative. See Morgan, 445
F.3d at 551–52; see also Elbahja v. Keisler, 505 F.3d 125, 129 (2d Cir. 2007) (holding that the agency did
not abuse its discretion in declining to grant a continuance where the petitioner “was only at the first
step in a long and discretionary process” and relief was “speculative at best” (alterations and internal
quotation marks omitted)).




                                                    2
       We have considered all of petitioner’s arguments, and found them to be without merit. For the
foregoing reasons, the petition for review is DENIED. As we have completed our review, the
pending motion for a stay of removal in this petition is DISMISSED as moot.

                                                     FOR THE COURT:
                                                     Catherine O’Hagan Wolfe, Clerk




                                                 3